Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 1 of 17



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 16-22668-CIV-ALTONAGA/Goodman


       RENE GONZALEZ PEREZ,

             Movant,

       v.

       UNITED STATES OF AMERICA,

             Respondent.
       ______________________________ /

                                                  ORDER

            Movant, Rene Gonzalez Perez filed a Motion Under 28 U.S.C. [Section] 2255 to Vacate,

   Set Aside, or Correct Sentence by a Person in Federal Custody [ECF No. 1] on June 26, 2016.

   Following the resolution of several procedural obstacles, the case was referred to Magistrate Judge

   Jonathan Goodman for a report and recommendation. (See Oct. 13, 2017 Order [ECF No. 19]).

   On May 3, 2019, Judge Goodman filed his Report and Recommendations Recommending Denial

   of [Section] 2255 Motion [ECF No. 25]. Movant filed Objections [ECF No. 26]. After a stay

   pending appeals addressing related legal questions (see May 22, 20219 Order [ECF No. 27] 1–2),

   the parties filed supplemental briefing 1 at the Court’s request (see July 2, 2019 Order [ECF

   No. 29]). For the reasons expressed in this Order, and given law post-dating the Report’s issuance,

   the Report is not affirmed, and the Motion is granted.




   1
    Respondent filed a Memorandum of Law [ECF No. 30], and Movant filed a Memorandum of Law [ECF
   No. 31]. Thereafter, the parties filed no fewer than five additional memoranda of law. (See [ECF Nos. 41,
   43–46]). The Local Rules require leave of Court prior to filing such additional memoranda. See S.D. Fla.
   L.R. 7.1(c)(1). Nevertheless, the Court touches on the parties’ supplemental arguments and authorities
   where appropriate.
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 2 of 17
                                                  CASE NO. 16-22668-CIV-ALTONAGA/Goodman


                                       I.      BACKGROUND

   A.     The Conspiracy and Attempted Robberies

          This case arises from Movant and his co-defendants’ conspiracy and attempt to rob a

   check-cashing store and stash house.       See United States v. Perez, 661 F.3d 568, 572–73

   (11th Cir. 2011). In deciding the direct appeal of Movant’s conviction, the Eleventh Circuit Court

   of Appeals described the salient facts of the case as follows:

          In late July 2007, a confidential informant (the “CI”) for a joint state/federal task
          force discussed potential robbery targets with Onel Salgado, including a check-
          cashing store in Ft. Pierce and a fictional cocaine stash house in Miami. Salgado
          expressed interest in both ideas . . . .

                  ....

          . . . Salgado told Perez and Del Monte about the potential cocaine stash house
          robbery. The hold-up would be made possible by the cooperation of a disloyal drug
          courier “Juan,” who was actually an undercover Miami–Dade detective. “Juan”
          would receive the location of the stash house after collecting his bimonthly delivery
          of twenty to thirty kilograms of cocaine from the Tamiami Airport. He would then
          convey this information to the CI, allowing Salgado and his coconspirators to steal
          the drugs from armed guards brought to the stash house from Mexico. Perez and
          Del Monte embraced the proposal, adding that although more than three intruders
          would be needed, they “had the people for that.”

                  Preparations for the robbery moved quickly. On August 21, 2007, the CI,
          Salgado, and “Juan” met to discuss their progress. Salgado reported that Perez and
          Del Monte wanted to overpower and immobilize the stash house guards shortly
          after they learned the stash house’s location. They would then relieve “Juan” of
          the cocaine upon his arrival. “Juan” agreed with the plan and advised Salgado that
          the next shipment would arrive two days later, on August 23, 2007. Immediately
          following this meeting, Salgado called Perez to inform him of the shipment’s
          arrival. Perez stated that he would “call the guys” and subsequently contacted []
          Fernandez and Davila. The next evening, Salgado called Perez to confirm that the
          cocaine would arrive the following afternoon. Perez then called an unidentified
          male to locate firearms for “work” the next day.

                  In the early afternoon of August 23rd, the day of the planned robbery,
          Salgado, Perez, Fernandez, Del Monte, and Pereier met at Perez’s apartment to
          discuss the heist; though Davila was not present, he and Fernandez exchanged three
          phone calls during this time. Perez stressed the importance of completing the
          robbery that night, as the next cocaine shipment would not arrive for another twenty
          sorry adays. While the robbery crew all expressed their willingness to go forward,


                                                    2
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 3 of 17
                                                  CASE NO. 16-22668-CIV-ALTONAGA/Goodman


          they also wished to meet “Juan” beforehand. Therefore, Salgado, Del Monte, and
          Fernandez left Perez’s apartment, picked up the CI at a nearby restaurant, and
          returned.

                  At Perez’s apartment, the CI apologized for “Juan’s” absence and recounted
          the robbery’s details. In particular, the conspirators discussed the need to be armed
          given the near certainty that the show of deadly force would be necessary to
          succeed. For example, Fernandez described how the Mexican guards would “kill
          you” to protect the drugs. Perez asked Fernandez if Davila would supply the
          necessary weapons. Fernandez replied that Davila had “four weapons and a
          shotgun,” including a machine gun, and stated that they would need five hoods and
          plastic handcuffs. Perez noted that the machine gun would intimidate the guards.
          Because the transportation of guns would increase their risk of detection, they
          decided that the firearms would be transported in a separate vehicle. If police
          stopped that vehicle, the other car would create a distraction to allow it to escape.

                  After the CI stated that “Juan” would contact him within an hour, Fernandez
          and Davila exchanged two telephone calls; Davila arrived shortly thereafter. When
          the CI announced that he received “Juan’s” call, Perez and his nephew placed a
          long firearm and a handgun into a black bag. Davila, Fernandez, and the CI carried
          this bag from the apartment and placed it in the rear of the CI’s car. Davila took
          additional firearms from his car and put them in the CI’s vehicle.

                 At this point, Salgado, Perez, Del Monte, Fernandez, Davila, and Pereier
          entered Perez’s [Honda Ridgeline] SUV and began following the CI to the pre-
          robbery rendezvous with “Juan.” Throughout the 30 to 40–minute journey, Del
          Monte, Fernandez, and Davila phoned the CI to discuss the plan. Task force
          enforcement officers stopped the robbery crew’s car just short of its destination
          under the pretext of controlling traffic around a vehicular accident. The officers
          searched the car and found Del Monte in possession of five knit stocking caps and
          pepper spray; Perez and Davila both possessed knives. A search of the CI’s vehicle
          uncovered five loaded firearms: a .12 gauge shotgun, an AK-47 rifle, a .38 caliber
          revolver, a .9mm Berretta, and a .44 magnum.

   Id. at 574–76 (alterations added; footnote call number omitted).

   B.     Trial and Conviction

          In 2008, a federal grand jury returned a 7-count Superseding Indictment charging Movant

   with: conspiracy to commit Hobbs Act robbery of the check-cashing store, in violation of

   18 U.S.C. section 1951(a) (Count 1); attempted Hobbs Act robbery of the check-cashing store, in

   violation of 18 U.S.C. section 1951(a) (Count 2); conspiracy to possess with intent to distribute

   cocaine, in violation of 21 U.S.C. section 846 (Count 3); attempt to possess with intent to distribute


                                                     3
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 4 of 17
                                                  CASE NO. 16-22668-CIV-ALTONAGA/Goodman


   cocaine, in violation of 21 U.S.C. sections 846 and 2 (Count 4); conspiracy to commit Hobbs Act

   robbery of the stash house, in violation of 18 U.S.C. section 1951(a) (Count 5); attempted Hobbs

   Act robbery of the stash house, in violation of 18 U.S.C. sections 2 and 1951(a) (Count 6); and

   carrying and possessing a firearm during and in relation to a crime of violence and a drug-

   trafficking crime, as set forth in Counts 3 through 6, in violation of 18 U.S.C. sections 924(c)(1)(A)

   and 2 (Count 7). (See Superseding Indictment [CR ECF No. 176] 2 1–7). Movant proceeded to a

   jury trial. (See R. & R. 5–6).

          Closing Arguments. At trial, the prosecutor, in closing, emphasized the differences

   between Count 5 (conspiracy) and Count 6 (attempted robbery). (See Mar. 20, 2009 Tr. Jury Trial

   (“Closing Arg. Tr.”) [CR ECF No. 684] 48:5–23). Specifically, the prosecutor pointed out that

   while conspiracy involves planning and scheming, attempted robbery requires a substantial step to

   committing the robbery: “And what was their substantial step? Their substantial step was getting

   into that Honda Ridgeline[.]” (Id. 48:19–21 (alteration added)).

          In describing the necessary elements of Count 7, the prosecutor explained: “[T]hese

   defendants are guilty of Counts 3 through 6, the drug trafficking crimes and the crimes of violence.

   So[,] the only other element left to prove is that these defendants either carried or possessed a

   firearm in relation to committing these crimes and [in] furtherance of committing those crimes.”

   (Id. 50:16–21 (alterations added)). After educating the jury regarding the differences between

   actual and constructive possession, the prosecutor methodically recounted the facts showing each

   defendant’s possession of a firearm during the charged crimes. (See id. 52:5–54:11). For Movant

   in particular, the prosecutor identified only actual possession of a firearm: “On August 23, 2007,




   2
    References to docket entries in Movant’s criminal case, Case No. 07-cr-20714, are denoted as “CR ECF
   No.”


                                                     4
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 5 of 17
                                                 CASE NO. 16-22668-CIV-ALTONAGA/Goodman


   [Movant] was in actual possession of that SKS rifle when he put it into that black bag.” (Id. 52:16–

   18 (alteration added)).

          Jury Instructions, Conviction, and Sentence. A jury found Movant guilty of Counts 1, 5,

   6, and 7; and acquitted him of Counts 2, 3, and 4. (See R. & R. 6). Regarding Count 7, the jury

   instructions stated the underlying predicate offense could be “a drug trafficking offense or crime

   of violence charged in Count 3, 4, 5 or 6 of the superseding indictment[.]” (Ct.’s Instr. to Jury

   (“Jury Instr.”) [CR ECF No. 533] 9 (alteration added)). The jury’s general verdict did not specify

   which of Counts 5 or 6 — conspiracy to commit Hobbs Act robbery or attempted Hobbs Act

   robbery, respectively — was the basis for convicting Movant of Count 7. (See generally Verdict

   [CR ECF No. 525]).

          The Court sentenced Movant to a total of 126 months’ imprisonment, consisting of

   concurrent terms of 66 months’ imprisonment on Counts 1, 5, and 6; and a consecutive term of 60

   months’ imprisonment on Count 7. (See 2d Am. J. [CR ECF No. 766] 2; see also R. & R. 6–7,

   7 n.3). The Court also sentenced Movant to supervised release: three years for each of Counts 1,

   5, and 6; and five years for Count 7, with all terms running concurrently. (See 2d Am. J. 3).

   C.     Appeals and First Motion to Vacate

          In 2011, the Eleventh Circuit affirmed Movant’s conviction on direct appeal but remanded

   for resentencing. See generally Perez, 661 F.3d 568. After two sentencing hearings and two more

   appeals, the Eleventh Circuit affirmed Movant’s sentence in 2014. (See R. & R. 6–7, 7 n.3).

   Movant filed his first 28 U.S.C. section 2255 motion to vacate his sentence on December 15, 2014.

   (See id. 7). The Court denied this initial motion. (See id.). Movant did not raise — in any of the

   prior proceedings — arguments relating to the unconstitutional vagueness of any statutes under

   which he was convicted. See Perez v. United States, No. 14-24721-Civ, 2015 WL 13402548,



                                                    5
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 6 of 17
                                                     CASE NO. 16-22668-CIV-ALTONAGA/Goodman


   at *4–5 (S.D. Fla. Nov. 17, 2015) (detailing the arguments made in the proceedings), report and

   recommendation adopted, 2016 WL 9115986 (S.D. Fla. Feb. 1, 2016).

   D.        Second Motion to Vacate following Johnson v. United States

             In 2016, Movant applied to the Eleventh Circuit for leave to file a second or successive

   motion to vacate under 28 U.S.C. section 2255, based upon the new rule of constitutional law

   announced in Johnson v. United States, 576 U.S. 591 (2015). (See In re Perez, Order Granting

   Leave to File Successive Mot. [ECF No. 16] 2–3). 3 In Johnson, the United States Supreme Court

   struck down a portion of the Armed Career Criminal Act — 18 U.S.C. section 924(e)(2)(B)(ii) —

   as unconstitutionally vague. See 576 U.S. at 597. Movant sought to collaterally attack his

   section 924(c) conviction (Count 7) using the same rationale found persuasive in Johnson. (See

   In re Perez 3). The Eleventh Circuit granted Movant’s application, acknowledging the possibility

   the Johnson rule may render the section 924(c) conviction unconstitutional. (See id. 7–8).

             As noted, the Court referred the Motion to Magistrate Judge Goodman for a report and

   recommendation. (See generally Oct. 13, 2017 Order). At Movant’s suggestion, the Court

   deferred deciding the present section 2255 Motion pending the outcome of several related cases

   before the Supreme Court and the Eleventh Circuit. (See Movant’s Reply to Gov’t’s Resp. to

   § 2255 Mot. [ECF No. 21] ¶¶ 7–8).

             The Report issued on May 3, 2019 after the resolution of Sessions v. Dimaya,

   138 S. Ct. 1204 (2018), and Ovalles v. United States, 905 F.3d 1231 (11th Cir. 2018). (See

   generally R. & R.). The Report recommended denying Movant’s Motion, concluding the Eleventh

   Circuit’s Ovalles holding was determinative — the Johnson rule did not apply to section 924(c).

   (See id. 10 (citing Ovalles, 905 F.3d at 1233, 1253; other citations omitted)). Movant’s objections


   3
       The Court relies on the header pagination generated by the CM/ECF system.


                                                       6
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 7 of 17
                                                  CASE NO. 16-22668-CIV-ALTONAGA/Goodman


   to the Report presciently argued that Ovalles was wrongly decided and the Eleventh Circuit’s

   holding would soon be rejected by the Supreme Court. (See Objs. ¶ 1 (citing Ovalles, 905 F.3d

   at 1253; other citations omitted)).

          Indeed, less than two months later in Davis the Supreme Court extended its Johnson void-

   for-vagueness holding to 18 U.S.C. section 924(c), abrogating Ovalles. See United States v. Davis,

   139 S. Ct. 2319, 2324–26, 2325 n.2, 2326 n.4, 2336 (2019). Section 924(c) criminalizes using a

   firearm “during and in relation to any crime of violence or drug trafficking crime[.]”

   18 U.S.C. § 924(c)(1)(A) (alteration added). “Crime of violence” is defined by two clauses. See

   id. § 924(c)(3). First, the “elements clause” defines a crime of violence as a felony having “as an

   element the use, attempted use, or threatened use of physical force against the person or property

   of another[.]” Id. § 924(c)(3)(A) (alteration added). Second, the “residual clause” includes in the

   crime of violence definition any felony “that by its nature, involves a substantial risk that physical

   force against the person or property of another may be used in the course of committing the

   offense.” Id. § 924(c)(3)(B). The Supreme Court determined section 924(c)’s residual clause was

   unconstitutionally vague. See Davis, 139 S. Ct. at 2336.

          The Court instructed the parties to file supplemental briefing regarding Davis’s effect on

   the present Motion. (See July 2, 2019 Order). Movant pressed his objections to the Report given

   post-Davis legal evolutions and asked that the Court grant the Motion. (See Movant’s Mem.

   Law 6). Respondent — rather than suggest the Court adopt the Report — contended the Motion

   should be denied, advancing several arguments. (See generally Resp’t’s Mem. Law).

                                          II.    DISCUSSION

   A.     The Report and Recommendations

          As noted, the Report recommended denying the Motion, concluding the Motion was



                                                     7
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 8 of 17
                                                 CASE NO. 16-22668-CIV-ALTONAGA/Goodman


   procedurally barred and failed on the merits. (See R. & R. 8). The well-reasoned Report relied on

   three premises: (1) the Johnson rule of constitutional law does not relate to Movant’s

   section 924(c) conviction; (2) the section 924(c) conviction based on conspiracy to commit Hobbs

   Act robbery is a valid “crime of violence” under section 924(c)’s residual clause; and (3) Movant’s

   section 924(c) conviction based on attempted Hobbs Act robbery is a valid “crime of violence”

   under section 924(c)’s elements clause. (See id. 10–19 (citations omitted)).

          The first two legs of the Report’s tripartite reasoning are no longer sound given legal

   developments after the Report’s issuance. First, the Supreme Court extended its rationale in

   Johnson to section 924(c)’s residual clause, holding the residual clause was void for vagueness

   and unconstitutional. See Davis, 139 S. Ct. at 2324–26, 2336. Moreover, the Eleventh Circuit

   determined the Davis rule was retroactively applicable to cases on collateral review, such as the

   present Motion. See In re Hammoud, 931 F.3d 1032, 1039 (11th Cir. 2019). Finally, considering

   Davis’s rejection of the residual clause, the Eleventh Circuit held conspiracy to commit Hobbs Act

   robbery is not a “crime of violence” and thus not a valid predicate offense for section 924(c)

   convictions. See Brown v. United States, 942 F.3d 1069, 1075–76 (11th Cir. 2019) (citations

   omitted).

          Given the shifting legal landscape since the Report and Movant’s objections, the Court has

   conducted a de novo review of the Motion, addressing the more up-to-date supplemental

   arguments and authorities presented by Movant and Respondent. See Fed. R. Civ. P. 72(b)(3).

   B.     Reviewing the Section 2255 Motion de novo

          Movant requests the Court vacate his Count 7 conviction and its 5-year consecutive

   sentence (and period of supervised release which he is currently serving) because the conviction

   likely rested on section 924(c)’s now-voided residual clause and is thus unconstitutional under



                                                   8
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 9 of 17
                                                     CASE NO. 16-22668-CIV-ALTONAGA/Goodman


   Davis. (See Mot. 29; Movant’s Mem. Law 1–4 (citing Davis, 139 S. Ct. at 2336; other citations

   omitted)). Respondent contends that (1) Movant procedurally defaulted his claim; (2) the Motion

   fails on the merits because the jury convicted Movant on a valid predicate “crime of violence,”

   which is sufficient to sustain the section 924(c) conviction; and (3) even assuming Movant

   establishes a constitutional error, that error was harmless. 4 (See Resp’t’s Mem. Law 4–11;

   Resp’t’s Notice Suppl. Auth. [ECF No. 43] 2–3). The Court considers these arguments below.

         1.        Cause and Prejudice Overcome Movant’s Procedural Default

           Respondent argues Movant’s claim is barred by the procedural default rule because Movant

   failed to challenge section 924(c)’s residual clause on direct appeal. (See id. 5–8). Movant states

   any procedural default must be excused because the basis of his legal challenge is a “new

   retroactive rule of constitutional law.” 5 (Movant’s Mem. Law 3).


   4
     Respondent also argued Movant’s Motion is untimely, but this argument fails in the face of recent
   controlling authority. Defendants bringing section 2255 motions to vacate based on a constitutional right
   newly recognized by the Supreme Court, when the new right is made retroactively applicable to cases on
   collateral review, may file such motions within a year of the Supreme Court’s initial recognition of the new
   right. See 28 U.S.C. § 2255(f)(3). On July 17, 2019, Respondent argued the Motion was untimely because
   Davis had yet to be made retroactively applicable to cases on collateral review. (See Resp’t’s Mem. Law 5
   (citations omitted)). Respondent conceded Movant’s Motion would be timely if Davis was given
   retroactive effect to cases on collateral review. (See id.).

    Six days after Respondent filed its Memorandum of Law, the Eleventh Circuit concluded “Davis has been
   made retroactively applicable to criminal cases that became final before Davis was announced.” Hammoud,
   931 F.3d at 1039 (quotation marks and citation omitted). Given this change in the law, the Court concludes
   the Motion is timely.
   5
     Additionally, Movant argues the fundamental miscarriage of justice exception — also known as “actual
   innocence” — excuses his procedural default. (See Movant’s Mem. Law 3 (citing Bousley v. United States,
   523 U.S. 614, 624 (1998); McQuiggin v. Perkins, 569 U.S. 383, 392 (2013))). The Eleventh Circuit has
   found that for the innocence exception to apply, a movant “must show that he is factually innocent of the
   conduct or underlying crime that serves as the predicate for the [challenged conviction].” McKay v. United
   States, 657 F.3d 1190, 1199 (11th Cir. 2011) (alteration added; emphasis omitted); see id. (determining the
   innocence exception does not apply to the movant’s claim he was erroneously sentenced as a career offender
   under the Sentencing Guidelines because a prior conviction was not a “crime of violence”).

    Here, Movant has not shown he is factually innocent of the conduct or underlying crimes, so he cannot
   rely on the actual innocence exception to excuse his procedural default. See Hill v. United States,


                                                        9
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 10 of 17
                                                     CASE NO. 16-22668-CIV-ALTONAGA/Goodman


           “Under the procedural default rule, a defendant generally must advance an available

   challenge to a criminal conviction or sentence on direct appeal or else the defendant is barred from

   presenting that claim in a [section] 2255 proceeding.” McKay v. United States, 657 F.3d 1190,

   1196 (11th Cir. 2011) (alteration added; quotation marks and citation omitted).                  “But the

   [procedural-default] bar is not absolute.”          United States v. Bane, 948 F.3d 1290, 1294

   (11th Cir. 2020) (alteration added). A defendant “can overcome it if he establishes cause and

   prejudice.” Id. (citation omitted).

           Cause. “To show cause, a defendant must prove that ‘some objective factor external to the

   defense impeded counsel’s efforts’ to raise the claim previously.”              Lynn v. United States,

   365 F.3d 1225, 1235 n.20 (11th Cir. 2004) (quoting Murray v. Carrier, 477 U.S. 478, 488 (1986)).

   Cause exists “where a constitutional claim is so novel that its legal basis [was] not reasonably

   available to counsel[.]” Reed v. Ross, 468 U.S. 1, 16 (1984) (alterations added); see also Bane,

   948 F.3d at 1296–97 (“The novelty of a claim may constitute cause for excusing the procedural

   default, but only when the claim is truly novel[.]” (alteration added; citing Reed, 468 U.S. at 16;

   other citation omitted)). Constitutional claims based on the Supreme Court overruling prior

   precedent are generally considered truly novel and not reasonably available to counsel. See Reed,

   468 U.S. at 17 (explaining that “there will almost certainly have been no reasonable basis upon

   which an attorney previously could have urged a [] court to adopt the position that this Court has

   ultimately adopted” if that position overrides stare decisis (alteration added)).

           Movant lacked a reasonable basis for challenging section 924(c)’s residual clause until, at

   the earliest, the Supreme Court’s 2015 decision in Johnson — years after Movant’s direct appeal.



   569 F. App’x 646, 648 (11th Cir. 2014) (classifying as “legal innocence” movant’s argument that he was
   innocent of an offense because a retroactive legal rule invalidated a predicate used for convicting on that
   offense and determining legal innocence was insufficient to excuse the movant’s default).


                                                       10
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 11 of 17
                                                 CASE NO. 16-22668-CIV-ALTONAGA/Goodman


   See generally 576 U.S. 591. In Johnson, the Supreme Court explicitly overruled James v. United

   States, 550 U.S. 192 (2007), and Sykes v. United States, 564 U.S. 1 (2011), when it held section

   924(e)’s residual clause was unconstitutionally vague. See 576 U.S. at 606. The Supreme Court

   then extended this new rule of constitutional law to section 924(c)’s residual clause in Davis. See

   139 S. Ct. at 2325–27.

          Because Movant lacked a reasonable basis at the time of his direct appeal to challenge

   section 924(c)’s residual clause, he has shown cause. See, e.g., Watson v. United States, No. 04-

   cr-0591, 2020 U.S. Dist. LEXIS 167014, at *5–6 (N.D. Ga. Mar. 9, 2020) (finding cause for failing

   to challenge section 924(c)’s residual clause prior to Johnson and Davis); Williams v. United

   States, No. 03-cr-0155, 2020 U.S. Dist. LEXIS 167013, at *7–8 (N.D. Ga. Apr. 1, 2020) (same).

          Prejudice. Prejudice exists where the alleged error “worked to [a defendant’s] actual and

   substantial disadvantage[.]” Reece v. United States, 119 F.3d 1462, 1467 (11th Cir. 1997)

   (alterations added; emphasis in original; quotation marks omitted; quoting United States v. Frady,

   456 U.S. 152, 170 (1982)). As the Supreme Court has explained, a defendant must demonstrate a

   “reasonable probability that the result of the [proceedings] would have been different” absent the

   alleged error. Strickler v. Greene, 527 U.S. 263, 289 (1999) (alteration added; quotation marks

   omitted).

          Movant’s allegedly unlawful section 924(c) conviction added 5 years to his term of

   imprisonment and additional time under supervision.          (See 2d Am. J. 2; Mot. 28–29).

   Undoubtedly, this constitutes prejudice. See Watson, No. 04-cr-00591, at *6 (finding prejudice

   where the movant “received a prison sentence longer than the one he would have received” absent

   the alleged error); Williams, No. 03-cr-00155, at *8–9 (same); cf. In re Jones, 830 F.3d 1295, 1303

   (11th Cir. 2016) (Rosenbaum and Jill Pryor, JJ., concurring) (“As for manifest injustice, the



                                                   11
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 12 of 17
                                                  CASE NO. 16-22668-CIV-ALTONAGA/Goodman


   Johnson circumstances satisfy it as well. In the context of Johnson [], an error means that an

   inmate may potentially sit in prison for years beyond his constitutionally authorized sentence.”

   (alteration added)).

          Movant was prejudiced by the alleged error. Accordingly, the Court finds Movant’s claim

   is not barred by the procedural default rule and turns to the Motion’s merits.

        2.        Movant Shows the Jury Likely Convicted Him Based on an Invalid “Crime of
                  Violence”

          Movant challenges his Count 7 conviction and sentence for violating 18 U.S.C.

   section 924(c), which criminalizes using or carrying a firearm during and in relation to a “crime

   of violence.” As mentioned, Davis rendered void for vagueness “crimes of violence” relying on

   the residual clause, section 924(c)(3)(B). Davis, 139 S. Ct. at 2336. Movant argues the jury

   instructions permitted the jury to convict him of a crime of violence defined by the unconstitutional

   residual clause — Count 5, conspiracy to commit Hobbs Act robbery; the general verdict does not

   specify on which crime of violence the jury convicted Movant under section 924(c); and the record

   establishes the jury likely convicted Movant solely based on Count 5. (See Movant’s Mem. Law 3–

   4; Movant’s Notice Suppl. Auth. [ECF No. 41] 2). Respondent only disputes this final point,

   arguing the jury convicted Movant based on both Counts 5 and 6 — the latter being attempted

   Hobbs Act robbery. (See Resp’t’s Notice Suppl. Auth. 3–4).

          Under 28 U.S.C. section 2255, federal prisoners may seek relief from the court that

   imposed their sentence if: (1) “the sentence was imposed in violation of the Constitution or laws

   of the United States,” (2) “the court was without jurisdiction to impose such sentence,” (3) “the

   sentence was in excess of the maximum authorized by law,” or (4) the sentence “is otherwise

   subject to collateral attack[.]” 28 U.S.C. § 2255(a) (alteration added). It is the movant’s burden




                                                    12
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 13 of 17
                                                  CASE NO. 16-22668-CIV-ALTONAGA/Goodman


   to show — by a preponderance of the evidence — that he is entitled to relief. See Beeman v.

   United States, 871 F.3d 1215, 1222 (11th Cir. 2017) (citations omitted).

          When a challenged conviction rests on a predicate crime, the jury was instructed it could

   convict based on one of several predicates, and one of the predicates is unconstitutional, then relief

   is warranted where the movant shows the jury more likely than not relied on the invalid predicate.

   See In re Cannon, 931 F.3d 1236, 1243 (11th Cir. 2019) (explaining the burden of proof when a

   movant is challenging a section 942(c) conviction based on several predicate crimes of violence,

   including the Davis-invalidated conspiracy to commit Hobbs Act robbery). Courts determining

   on which predicate offense a jury likely relied do so “by examining the jury instructions and the

   closing arguments made at trial and asking whether, under the circumstances, the jury could only

   have [relied on an invalid predicate].” Adams v. Wainwright, 764 F.2d 1356, 1362 (11th Cir. 1985)

   (alteration added); see also Donjoie v. United States, 806 F. App’x 934, 934–35 (11th Cir. 2020)

   (relying on jury instructions in determining the jury did not convict based on an invalid conspiracy

   to commit Hobbs Act robbery predicate).

          Movant contends “it is much more likely that the jury relied on the [invalid] conspiracy

   conviction [(Count 5)], rather than the [valid] attempt conduct itself [(Count 6)], as the basis for

   the [section] 924(c) conviction.” (Movant’s Mem. Law 4 (alterations added)). As support, Movant

   argues the evidence presented to the jury only showed his possession of a firearm during the

   conspiracy — not during the attempt — and that this basis for the section 924(c) conviction was

   the “predominant focus” of the prosecution’s argument at trial. (Movant’s Notice Suppl. Auth. 2;

   see also Movant’s Mem. Law 4).

          Respondent insists “[t]he only logical interpretation of the jury verdict, in light of the

   evidence submitted at trial, is that the firearms were possessed in furtherance of both the conspiracy



                                                    13
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 14 of 17
                                                     CASE NO. 16-22668-CIV-ALTONAGA/Goodman


   and attempted robbery count.” (Resp’t’s Notice Suppl. Auth. 3–4 (alteration added; emphasis in

   original)). Respondent argues Movant constructively possessed firearms — firearms physically

   possessed by his co-conspirators — during the attempted robbery; the evidence permitted the jury

   to convict Movant on constructive possession; the jury was instructed on constructive possession;

   and thus the jury likely based Movant’s section 924(c) conviction on both (Count 5) actual

   possession during the conspiracy and (Count 6) constructive possession during the attempt —

   because the predicate conduct was necessarily intertwined. 6 (See Resp’t’s Reply Movant’s Resp.

   Suppl. Auth. [ECF No. 45] 1–3 (citing Gomez v. United States, No. 16-22057-Cv, 2020 U.S. Dist.

   LEXIS 106161, at *23–25 (S.D. Fla. June 15, 2020), report and recommendation adopted [ECF

   No. 47] (S.D. Fla. July 28, 2020); and Garrison v. United States, No. 16-61477-Civ, 2020 U.S.

   Dist. LEXIS 117008 (S.D. Fla. July 1, 2020))).

           The Court agrees with Movant. The prosecutor, in closing arguments regarding Count 7,

   emphasized Movant’s personal, actual possession of a firearm when Movant placed an SKS rifle

   into a black bag in preparation for the planned robbery of the stash house. (See Closing Arg. Tr.

   52:16–18). Movant then gave this weapons bag to the CI, prior to Movant getting into an SUV to

   drive to the planned robbery. See Perez, 661 F.3d at 575–76. The prosecutor argued to the jury

   that Movant’s act of entering the SUV was the substantial step required for the Count 6 attempt

   offense. (See Closing Arg. Tr. 48:19–21). Although the jury instructions permitted the jury to

   convict on Count 7 — for using a firearm during a crime of violence — based on the (invalid)

   conspiracy or (valid) attempt offense (see Jury Instrs. 9), it is more likely the jury convicted Movant


   6
    Respondent also contends Movant is guilty under “aiding, abetting and agency principles covered by 18
   U.S.C. [section] 2[.]” (Resp’t’s Reply Movant’s Resp. Suppl. Auth. [ECF No. 45] 3 (alterations added)).
   This argument fails for the same reasons as Respondent’s constructive possession theory, as described infra.
   See United States v. Edwards, 166 F.3d 1362, 1364 n.3 (11th Cir. 1999) (noting the defendant’s conviction
   could not be sustained under an aiding and abetting theory because the purported principal, a government
   agent, never intended to complete the substantive crime).


                                                       14
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 15 of 17
                                                 CASE NO. 16-22668-CIV-ALTONAGA/Goodman


   on Count 7 based on the available evidence and as summarized by the prosecution at closing:

   Movant possessed the weapon while conspiring to commit Hobbs Act robbery, but not during the

   attempt. See Adams, 764 F.2d at 1362–63 (affirming district court’s determination of which

   ground a jury verdict rested by examining closing arguments and jury instructions); see also United

   States v. von NotHaus, No. 09CR27, 2014 WL 5817559, at *4 (W.D.N.C. Nov. 10, 2014) (“The

   [general] jury verdict reflects that the fact finders accepted the Government’s evidence and

   theory.” (alteration added; footnote call number omitted)); Acevedo v. Adams, No. cv 09-6505,

   2011 WL 837891, at *10 (C.D. Cal. Jan. 11, 2011) (“The [guilty] verdicts [] reflect that the jury

   accepted the prosecution’s theory and rejected the defense theory[.] (alterations added)), report

   and recommendation adopted, 2011 WL 836672 (C.D. Cal. Feb. 28, 2011).

          Moreover, Respondent’s constructive possession argument is foreclosed by Edwards, 166

   F.3d 1362. In Edwards, the Government argued the defendant constructively possessed crack

   cocaine that was physically possessed by a narcotics agent. See id. at 1364. The Eleventh Circuit

   held this was insufficient to show constructive possession, which requires some form of control

   — control a criminal defendant does not have over a government agent. See id. This rationale

   extends to government informants whose role is to frustrate substantive crimes rather than

   complete them. See United States v. Kelly, 888 F.2d 732, 740 (11th Cir. 1989) (“[I]t is legally

   impossible to conspire with a government agent or informant who actually aims to frustrate the

   conspiracy.” (alteration added)).

          Here, Movant could not have — as a matter of law — constructively possessed the weapons

   which were in the CI’s physical possession during the attempted robbery. See Perez, 661 F.3d at

   575–76. And Respondent does not point to any part of the record indicating this specific argument

   was even presented to the jury, nor could the undersigned locate such upon review.



                                                   15
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 16 of 17
                                                 CASE NO. 16-22668-CIV-ALTONAGA/Goodman


          Movant has met his burden in showing the jury likely relied only on conspiracy to commit

   Hobbs Act robbery (Count 5) in convicting him under section 924(c) (Count 7). Conspiracy to

   commit Hobbs Act robbery is not a valid section 924(c) “crime of violence,” and convictions based

   solely on such a conspiracy “must be vacated.” Brown, 942 F.3d at 1075 (citation omitted;

   vacating district court’s denial of a movant’s section 2255 motion, and summarily granting the

   motion, where the challenged conviction was based solely on conspiracy to commit Hobbs Act

   robbery).

          Respondent’s argument that this constitutional error was harmless assumes the jury must

   have convicted on both Count 5 and Count 6 because the predicate conduct was intertwined,

   firearms were involved during both predicate offenses, and the valid Count 6 predicate is sufficient

   to sustain the conviction. (See Resp’t’s Notice Suppl. Auth. 2–4 (citing Hedgpeth v. Pulido,

   555 U.S. 57, 60–62 (2008), and Brecht v. Abrahamson, 507 U.S. 619, 623 (1993); other citations

   omitted)). This argument fails, however, as the jury likely convicted solely on the invalid

   predicate, the Count 5 conspiracy to commit Hobbs Act robbery — for reasons already discussed.

          Movant is thus entitled to his requested relief.

                                        III.    CONCLUSION

          For the foregoing reasons, it is

          ORDERED AND ADJUDGED as follows:

          1.      The Report and Recommendations [ECF No. 25] are not adopted.

          2.      Movant, Rene Gonzalez Perez’s Motion Under 28 U.S.C. [Section] 2255 to Vacate,
                  Set Aside, or Correct Sentence by a Person in Federal Custody [ECF No. 1] is
                  GRANTED.

          3.      An amended judgment will be entered in the criminal case, vacating the sentence
                  on Count 7.

          4.      A judgment shall issue by separate order. The Clerk of Court is directed to CLOSE
                  this case, and all pending motions are DENIED as moot.


                                                   16
Case 1:07-cr-20714-CMA Document 822 Entered on FLSD Docket 09/23/2020 Page 17 of 17
                                          CASE NO. 16-22668-CIV-ALTONAGA/Goodman


          DONE AND ORDERED in Miami, Florida, this 23rd day of September, 2020.




                                                  CECILIA M. ALTONAGA
                                                  UNITED STATES DISTRICT JUDGE

   cc:   counsel of record




                                           17
